Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
          This communication office action is in response to amendment filed on 9/24/2021. Claims 2, 7-8, 12 and 17-18 are canceled. Consequently, claims 1 3-6, 9-11, 13-16, 19 and 20 are pending examination.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Claims 1 3-6, 9-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1 3-6, 9-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for providing improved user-based opinions that permit customers to evaluate authenticity or truthfulness of goods or services. The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving from a customer a request for a product, the product being a good or a service; retrieving  content that is responsive to the received request for the product; retrieving a first user opinion of the product;  selecting, one or more of the related user opinions based on predetermined weights; automatically appending the selected one or more of the related user opinions to the first user opinion; displaying the first user opinion; and displaying the automatically appended one or more of the related user opinions as a thread of the first user opinion. The claimed method simply describes series of steps for obtaining, user-generated data items.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human 

Step 2A, Prong 2, the claim is analyzed to determine if it is integrated into a practical application.
The claim recites additional limitation of a processor. The processor in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. In addition, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Prong 2, the claim is analyzed to determine if there are additional claim limitations that  individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. 
The analysis above applies to all statutory categories of invention including claims 1, and 11.
Furthermore, the dependent claims 3-6, 9 and 13- 16, 19 and 20 do not resolve the issues raised in the independent claims. 
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not 
Accordingly, claims 1 3-6, 9-11, 13-16, 19 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over ITTE et al. U.S. Patent Pub. No. 2014/0358731 (referred to hereafter as ITTE) and further in view of Lee et al. U.S. Patent Pub. No. 2011/0320373 (referred to hereafter as Lee).

As to claim1 ITTE teaches, a process for providing improved user-based opinions that permit customers to evaluate authenticity or truthfulness of goods or services, the process comprising: 
receiving from a customer a request for a product that is offered online, the product being a good or a service (see at least abstract  and paragraph 0015, target product request received from a user);
 retrieving web content that is responsive to the received request for the product (see at paragraphs 0016,0017 and  0019-0021, reviews for target product  are identified and graphically displayed) ; 
	retrieving a first user opinion of the product (see at least paragraph 0016, customer reviews contain feedback from customers are obtained).; 
reviewing related user opinions of the product (see at least paragraph 0024, multiple consumer reviews are considered for target product) ; 
	selecting one or more of the related user opinions based on predetermined weights (see at least 0037, assigning opinion based weights); 

displaying the first user opinion (see at least paragraph 0034 reviews are displayed in a prioritized order); and 
	displaying the automatically appended one or more of the related user opinions as a thread of the first user opinion (see at least paragraphs 0017 , 0038 0034 reviews are displayed in a prioritized order).
	ITTE implicitly teach the invention as mentioned above. ITTE does not explicitly disclose “thread”. 
However, Lee teaches conversation relating to product may involve comments comprising user reviews of a product, but one user review may have been written in response to another user review. Furthermore, Lee discloses the identification of at least one second comment in the conversation record has a responsive relationship with a first comment in the conversation record, and may present the conversation record as at least one conversation thread comprising the first comment followed by the second comment. For example, the conversation may be presented as a tree view, with respective comments presented as nodes of the tree, and where any second comment having a responsive relationship with a first comment is presented as a child node of the node of the first comment (see at least paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Lee with those of 
	As to claim 3, ITTE- Lee teaches the process of claim 1, wherein: the first user opinion  comprises one or more of a first rating and a first review; and  related user opinions comprise one or more of a second rating and a second review (see at least paragraph 0017 ratings based on multiple customer s reviews- ITTE).
	As to claim 4, ITTE- Lee teaches the process of claim 1, wherein: the first user opinion comprises one of a minimum rating or a maximum rating; and the one or more of the related user opinions comprises the other of the minimum rating or the maximum rating (see at least paragraphs 0017, 0039 of ITTE, multiple customer review ratings, e.g. number of stars & paragraph 0031 of Lee).
	As to claim 5, ITTE- Lee teaches the process of claim 1, wherein the one or more of the related user opinions either opposes or supports the first user opinion (see at least paragraph 0016 of ITTE, customer reviews include criticism or praise for a product).
	As to claim 6, ITTE- Lee teaches the process of claim 5, further comprising:
applying, a first weight to the first user opinion (see at least ITTE paragraph 0024, weights based on consumer reviews); and
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ITTE-Lee, and further in view of Kale et al. U.S. Patent Pub. No. 2017/0193011 (referred to hereafter as Kale).
As to claim 9, ITTE-Lee teaches the method of claim 1. ITTE-Lee does not explicitly teach that based on the second content of at least one of the one or more related user-generated data items, flagging, one or more sections of the first content of the first user- generated data item.  
However, Kale teaches based on the second content of at least one of the one or more related user-generated data items, flagging, by the processor, one or more sections of the first content of the first user- generated data item (see at least paragraphs 0047 and 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kale with those of ITTE-Lee to make the system more efficient by improving accuracy of attributes associated with item listings to reduce effort involved in creating an accurate listing in administering an electronic -commerce system that includes item listings.

As to claim 10, ITTE-Lee –Kale teaches the method of claim 1, further comprising: comparing, by the processor, using one or more of keyword matching and 

 	Claims 11 , 13- 16, 19 and 20 do not teach anything above and beyond the limitations of claims 1, 3-6, 9 and 10 and rejected for similar reasons.
 	


Response to Arguments

Applicant’s arguments with respect to claims rejected under 35 U.S.C. §§ 102, and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been are fully considered but they are not persuasive.
Applicant argues that the claimed limitations are (a) cannot be performed via manual human activity or by human mind; (b) the claims are integrated into a very 

The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1, 3-6, 9-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office
 actions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Under Step 2A Prong 1, applicant submits that claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. 
The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts.  The claims are directed to a process for providing improved user based opinions that permit

The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.
Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application.  
Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
As mentioned above a generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARGON N NANO/Primary Examiner, Art Unit 2457